 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   CHRISTOPHER J. BECKER, State Bar No. 230529
     Supervising Deputy Attorney General
 3   ROBERT M. PERKINS, III, State Bar No. 309192
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6144
 6    Fax: (916) 324-5205
      E-mail: Robert.Perkins@doj.ca.gov
 7   Attorneys for Defendants Wetenkamp, Martinez,
     Cartagena, Peterson, Loyd and Charkow-Ross
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12

13   JOSEPH BECKER,                                         1:16-cv-0828-AWI-JDP (PC)

14                                            Plaintiff, JOINT STIPULATION REGARDING
                                                         CDCR’S PRODUCTION OF
15                  v.                                   ELECTRONICALLY STORED
                                                         INFORMATION AND MODIFICATION OF
16                                                       DISCOVERY AND SCHEDULING ORDER
     WARDEN SHERMAN, et al.,
17                                                    Judge:        The Hon. Jeremy D. Peterson
                                          Defendants. Action Filed: June 15, 2016
18

19

20         On June 27, 2018, the Court issued a discovery and scheduling order. (ECF No. 88). At

21   that time, the Court set the date of November 1, 2019 as the deadline for the completion of all

22   discovery. (Id.) Plaintiff served a third-party subpoena on the California Department of

23   Corrections and Rehabilitation (CDCR), which seeks the production of electronically stored

24   information (ESI) related to Plaintiff’s claims. The parties have engaged in substantial

25   negotiations about the scope of Plaintiff’s third-party subpoena and have reached an agreement on

26   search terms and custodians. Additionally, CDCR’s production has been delayed due to the death

27   of defense counsel’s father. Since that time, defense counsel has had to travel to Baltimore,

28   Maryland to probate his father’s estate.
                                                        1
               Joint Stipulation Regarding CDCR’S Production of ESI And Modification of Scheduling And Discovery
                                                                           Order (1:16-cv-0828-AWI-JDP (PC))
 1             For these reasons, the parties have agreed to the following stipulations about the production

 2   of ESI that is responsive to Plaintiff’s third-party subpoena:

 3         •    CDCR will complete its production of ESI on or before September 6, 2019; and

 4         •    CDCR will not have to produce the “COMPSTAT and CSR Excel spreadsheets” as part of

 5              CDCR’s production of ESI responsive to Plaintiff’s third-party subpoena.

 6              Due to Defendants’ delay in producing documents, the parties stipulate to a three-month

 7   extension of the discovery deadline for the limited purpose of allowing Plaintiff to conduct

 8   depositions. Under this proposed modification, Plaintiff shall have until February 1, 2020 to

 9   complete depositions, including filing of any motion to compel such depositions. For all other

10   discovery, including written discovery and the filing of any motions to compel written discovery,

11   the November 1, 2019 deadline will remain in effect. The parties further stipulate to extend the

12   deadline for filing all dispositive motions to March 15, 2020.

13              Finally, the parties stipulate to the following deadlines for the production of expert

14   discovery. Under this proposed stipulation, Plaintiff’s expert reports shall be produced no later

15   than November 1, 2019. Defendants’ expert reports, if any, shall be produced by January 1,

16   2020. Expert depositions shall be complete by February 15, 2019.

17   ///

18   ///

19   ///

20
21

22

23

24

25

26
27

28
                                                            2
                   Joint Stipulation Regarding CDCR’S Production of ESI And Modification of Scheduling And Discovery
                                                                               Order (1:16-cv-0828-AWI-JDP (PC))
 1        IT IS SO STIPULATED.

 2   Dated: August 6, 2019                                 /s/ Christopher J. Bower
 3                                                         Christopher J. Bower
                                                           Latham & Watkins, LLP
 4                                                         Attorney for Plaintiff
                                                           Joseph Becker
 5

 6   Dated: August 6, 2019
                                                           /s/ Robert M. Perkins, III
 7                                                         Robert M. Perkins, III
                                                           Deputy Attorney General
 8                                                         Attorney for Defendants
                                                           Wetenkamp, Cartagena, Peterson, Loyd,
 9                                                         Charkow-Ross, and Martinez
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
              Joint Stipulation Regarding CDCR’S Production of ESI And Modification of Scheduling And Discovery
                                                                          Order (1:16-cv-0828-AWI-JDP (PC))
 1
              Approved.
 2

 3   IT IS SO ORDERED.
 4

 5   Dated:     August 7, 2019

 6      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          4
                 Joint Stipulation Regarding CDCR’S Production of ESI And Modification of Scheduling And Discovery
                                                                             Order (1:16-cv-0828-AWI-JDP (PC))
